1/29/2015                                                                  Envelope Details


  Print this page

  Case # PD­1611­14
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/26/2015 05:03:30 PM
   Case Number                                  PD­1611­14
   Case Description
   Assigned to Judge
   Attorney                                     Clement Dunn
   Firm Name                                    Clement Dunn
   Filed By                                     Clement Dunn
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Clement Dunn
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               6431093
   Order #                                      003905332­0

   Petition for Discretionary Review
   Filing Type                                                                EFile
   Filing Code                                                                Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=4999c259­3daa­48cf­be44­949022947cda            1/2
1/29/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification in
             01/29/2015
                        compliance with T.R.A.P. 9.4(i)(3). Counsel's petition indicates that ???? words
   Other     02:07:42
                        are contained in the document. You have ten days to tender a corrected petition
             PM
                        for discretionary review.
   Documents
   Lead Document                  A. Strange PDR.pdf                               [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=4999c259­3daa­48cf­be44­949022947cda     2/2